 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382 Golden State Foods Corp. and Danny L. Davidson.  Case 36ŒCAŒ8426 September 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On August 14, 2001, Administrative Law Judge Tho-mas Michael Patton issued the attached decision.  The Respondent filed exceptions and a supporting brief and the General Counsel filed limited exceptions and a brief in support of the administrative law judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified, and to adopt the recommended Order2 as modi-fied and set forth in full below.  We agree with the judge, for the reasons set forth in his decision, that the Respondent threatened employees with job loss, and loss of work and pay if they supported the Union, and promised employees new driving routes if they did not support the Union, in violation of Section 8(a)(1). Contrary to our dissenting colleague, we also agree that the Respondent created the impression that employee union activities were under surveillance, in violation of Section 8(a)(1), through comments the Re-spondent made to several employees in the context of its unlawful threats of job loss.  However, contrary to the judge, we do not reach the issue of whether the Respon-dent unlawfully interrogated another employee in viola-tion of Section 8(a)(1).3                                                                                                                                                         1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  We shall also substitute a new notice in accordance with our recent decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 3 The statements are: Supervisor Henderson™s remark to Davidson that ﬁthe eyes are on you and you need to watch your step because you can get fired for discussing this stuff on company grounds,ﬂ alleged and found as a threat of discharge; Supervisor McGee™s statement to Davidson that he ﬁbetter watch his step,ﬂ because the Company had ﬁreally got their eye onﬂ him and was ﬁout to getﬂ him, part of which was alleged and found as a threat of discharge; and Supervisor Lard™s statement to employee Justice after the election that someone had ﬁratted him out,ﬂ which occurred in the same conversation in which other statements were alleged and found to be threats of reprisal. The judge™s finding that the Respondent unlaw-1. Impression of surveillance The Respondent excepts to the judge™s findings of im-pression of surveillance, noting that the violation, and the comments that the judge found violative, were not specifi-cally alleged in the complaint.  We find no merit in that exception. ﬁIt is well settled that the Board may find and remedy a violation even in the absence of a specified alle-gation in the complaint if the issue is closely connected to the subject matter of the complaint and has been fully liti-gated.ﬂ  Williams Pipeline Co., 315 NLRB 630 (1994) (quoting Pergament United Sales, 296 NLRB 333, 334 (1989)).  Here, as the recitation of facts below makes clear, the language that conveyed an impression of surveillance was contained in the very statements that the judge found to be unlawful threats of discharge, as alleged in the com-plaint.  The statements came out in full during the hearing, and the Respondent had the opportunity to cross-examine witnesses who testified about the statements.  See Wil-liams Pipeline Co., supra at 630.  In fact, the Respondent introduced its own witnesses who denied making the statements, testimony that the judge discredited. Thus, the Respondent took full advantage of the opportunity to prove that the statement was not made.  Having failed to present convincing evidence in support of that claim, the Respondent™s only remaining defense was to make the argument that the words used in the statement did not cre-ate an impression of surveillance.  The Respondent could have made that argument in its brief to the Board but did not do so.  Accordingly, the Respondent had a full oppor-tunity to defend itself against this allegation.  We therefore disagree with our colleague™s assertion that the Respon-dent was denied due process with respect to this allegation.  Rather, we find that the unalleged violations were closely related to the allegations of the complaint and fully liti-gated, and that the judge correctly concluded that these statements constituted not only unlawful threats of dis-charge but also created an impression of surveillance in violation of Section 8(a)(1). 2.  Coercive interrogation The Respondent also excepts to the judge™s finding that employee Mark Klingbeil was coercively interro-gated in violation of Section 8(a)(1) at the Respondent™s Super Bowl party, a violation not alleged in the com-plaint.  Specifically, two employees and several manag-ers remaining at the party engaged in a discussion about the union affiliation of the other drivers in the unit, and Klingbeil participated by shouting out ﬁyesﬂ or ﬁnoﬂ as drivers™ names were called out from a list.  At the end of  fully interrogated employee Mark Klingbeil arises from a discussion conducted at the close of the Respondent™s Super Bowl party regarding the union affiliation of several absent employees.  340 NLRB No. 56  GOLDEN STATE FOODS CORP. 383the discussion, the Respondent™s labor consultant, Robert 
Marciel, stated ﬁif those six [pro-union] drivers do not 
get fired, [the Respondent™s owner] Jim Williams, wants 
the management fired.ﬂ  Because we find that the issue of 
whether the discussion preceding this remark constituted 
an unlawful interrogation was not fully litigated, we re-
verse the judge™s finding of a violation. 
The only evidence in the record regarding Klingbeil™s 
unalleged interrogation is his own vague testimony de-

scribing the circumstances lead
ing to Marciel™s threat of 
discharge, testimony elicited by counsel for the General 
Counsel on direct examinatio
n.  None of the Respon-
dent™s witnesses testified about the preceding discussion.  

Given the lack of specificity of Klingbeil™s testimony and 
the absence of testimony about this matter by the Re-
spondent™s witnesses, we conclude that, even assuming 
the allegation of the Klingbeil interrogation was closely 
related to allegations in the complaint, the issue was not 
fully litigated. 
3.  Suspension and discharge of Danny Davidson 
The judge also found that the Respondent suspended 
and then discharged employee Danny Davidson for en-
gaging in protected Union activity, in violation of Sec-
tion 8(a)(3) of the Act.  The judge relied on a dual mo-
tive analysis in reaching th
is conclusion, because he 
found that legitimate reasons 
existed, along with the pre-
dominating unlawful motive, for the Respondent™s ac-
tions. Because neither the judg
e™s findings nor the record 
establish that the Respondent relied on those reasons, 

however, we would not characterize this case as one of 
dual motive.  Instead, we find the reasons supplied by the 
Respondent to be a pretext an
d adopt the judge™s conclu-
sion that the discharge and suspension were unlawful 

based on a pretext analysis. 
A.  Factual Background 
The facts, more fully set fo
rth in the judge™s decision, 
are summarized as follows. 
The Respondent warehouses and distributes food 
products for McDonald™s in several states including Ore-

gon and Washington.  It employs drivers who work from 
two terminals, one in Sumner, Washington, and one in 
Portland, Oregon.  The events in this case involved driv-
ers at the Portland location.  Employee Danny Davidson 
(Davidson) first worked for the Respondent in Sumner, 

but transferred to Portland wh
en that terminal opened in 
1996.  His wife, Annette Davidson, also worked for the 

Respondent at the Portland location. 
In 1997, the Union unsuccessfully attempted to organ-
ize the Portland drivers.  Davidson had not supported that 

effort. In October 1998, however, Davidson approached 
the union agent and initiated a second organizing at-
tempt.  Davidson distributed authorization cards to em-
ployees and an election petition was filed January 13, 
1999.   
After the petition was filed Davidson wrote, and sent 
to employees, an unsigned letter urging union support. 

About 2 days later, the Respondent held a meeting of 
drivers and warehouse employees, where Corporate Vice
 President John Jakubek angrily
 expressed his displeasure 
about the letter. Jakubek said that management had an 
idea about who had written the letter and suggested that 

that person should not be working for the Respondent. 
Annette Davidson testified that, shortly after that meet-
ing, the Respondent™s labor consultant and agent, Robert 
Marciel, asked her why she and her husband were orga-
nizing a union and stated that he knew Danny wrote the 
letter. During the period between the filing of the petition and 
the immediate aftermath of th
e election, the Respondent, 

on numerous occasions, threatened its employees with job 
loss and loss of work assignments if they supported the 
Union. About a week after Da
vidson sent the letter, the 
Respondent™s supervisor John Henderson told him, ﬁthe 
eyes are on you and you need 
to watch your step because you can get fired for discussing this stuff on company 
grounds.ﬂ Around the same time, in January, the Respon-
dent™s plant manager Mark Scavo told driver Klingbeil 
that if the Union won the election the Respondent would 

take away the employees™ desirable and remunerative 
Boise shuttles, but if the Union lost the employees would 
keep these shuttles and get additional ones. According to 
Davidson™s credited testimony, shortly before the election 
the Respondent™s supervisor Lee McGee told Davidson, 
ﬁit looks like the Union is pretty close . . . you know that 
they really got their eye on you, you are going to have to 
watch your step.ﬂ Two days before the election, Scavo 
told Davidson that the Respondent™s president Jim Wil-
liams and Scavo considered the union organizing to be a 
direct insult to them, stating ﬁI guarantee you one thing, 
that after these elections, come Monday, there are jobs 
going to be lost.ﬂ 
The Respondent sponsored a Super Bowl party, the day 
before the election, which was attended by several man-

agers and some employees. At 
the end of the party, when 
several managers and employ
ees were still there, the 
names of all the drivers were listed on a board.  There was 

a discussion as to whether or
 not each person on the list 
was for or against the Union.  Six drivers, including 
Davidson, were identified as being pro-Union.  Labor 
consultant Marciel remarked about the known union sup-
porters that ﬁif those six drivers do not get fired Jim Wil-
liams wants the management fired.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384 The day after the election, employee and union sup-
porter Dave Justice asked Scavo if he was going to be 
fired and Scavo indicated that was a possibility, stating 
ﬁyou promised us you wouldn™t get involved so what are 
we supposed to do?ﬂ The next day, supervisor Lard told 
Justice that some of the other drivers had ﬁratted him 
off,ﬂ that the Company was ﬁreally pissed offﬂ and that 

the Respondent might elimin
ate his job. When Justice 
asked what he should tell his children, Lard replied, ﬁyou 
should have thought of that before you got involved in 
that crap.ﬂ 
Against this backdrop, on February 3, the day after the 
election,4 the Respondent™s human resources manager, 
Joelle Rogers, received and reviewed a number of Certi-

fication of Violation (COV) forms that all drivers are 
required to submit annually to report any convictions for 
moving violations within the previous 12 months.  The 
COV reports enable the Respondent to comply with the 
Commercial Motor Carrier Safety Regulations promul-
gated by the Department of Transportation (DOT). The 
COV forms also identify the st
ate in which the employee 
holds a Commercial Driver™s License (CDL).
5 Among 
the forms received that day were the COVs of Danny and 

Annette Davidson. Rogers, who knew that the Davidsons 
had moved from Oregon to Washington State in Febru-
ary of 1998, immediately noticed that Davidson™s form 
indicated he was licensed in 
Oregon rather than Wash-
ington State, and brought this to Henderson™s attention.  
The Respondent™s drivers are required by law to maintain 
valid CDLs when driving the Respondent™s trucks, and 
the Washington statute requires
 that state residents main-
tain Washington State CDLs. 
Upon learning that Davidson did not have a Washing-
ton State CDL, Henderson contacted Davidson at a 
McDonald™s store 150 miles away where he was making 
a delivery and told him to cease driving immediately. 
Henderson told him that his license was invalid and that 

he was being placed on suspension until he obtained a 
Washington CDL. Annette Davidson similarly lacked a 
Washington CDL and was also placed on suspension.
6  As found by the judge, there is no evidence that employ-
ees were ever reminded that they were obligated to main-
tain their CDLs in their states
 of residence, or that any 
employees were ever disciplined for failing to do so. 
Also on February 3, after Davidson was suspended, 
Henderson told employee Mark Klingbeil, ﬁWe got 
him.ﬂ  Klingbeil testified, ﬁHe told me what the deal was.  
                                                          
                                                           
4 The judge took official
 notice of the fact that the Union lost the 
election.  No objections were file
d to the conduct of the election. 
5 A driver is allowed to have a CDL from only one state. 
6 The General Counsel did not alle
ge that Annette Davidson™s sus-
pension also violated the Act.   
He told me they believed Danny did not switch his ad-

dress on his license in time. 
So that™s what they were 
going to suspend him for.ﬂ 
The following morning both Davidsons secured the 
correct CDLs and were taken off suspension. That same 

day, Henderson reviewed a Department of Motor Vehi-
cles™ report regarding Davidson™s driving record that had 
been generated in response to a COV form Davidson 
submitted earlier in the week.
7  Henderson reviewed the 
new report, and then
 proceeded to examine all of the re-cords in Davidson™s file, which records showed that 

Davidson had not disclosed on his 1997 and 1998 annual 
COVs that he had been convicted of speeding in 1997. 
Instead, Davidson had written ﬁNoneﬂ in the space pro-
vided on the document for reporting violations.  Also, 

although Davidson™s newly submitted report acknowl-
edged a November 1998 driving violation on his 1999 
COV, he had not reported that infraction within 30 days 
of the violation in accordance 
with the Respondent™s rule. 
Later on February 4, the Respondent discharged David-
son, for the stated reason of willfully falsifying two COVs 

in violation of company policy, and failing to report a 
traffic violation in a timely manner.
8 Prior to the dis-
charge the Respondent did not ask Davidson to explain 
the inconsistencies in his records, nor did it review any 
other employee™s complete file for similar inconsisten-
cies. B.  Analysis 
The judge, treating this as 
a case of dual motives, found 
that the Respondent was aware of Davidson™s union activ-
ity and that the Respondent suspended and discharged 
him for his protected activity in violation of Section 
8(a)(3).  The judge determined that Davidson had an inva-
lid driver™s license at the time of the suspension and that 
he failed truthfully to report his driving record on two 

annual COVs, misconduct that may have warranted disci-
pline, but that the Respondent had not shown that these 
circumstances would have resulted in Davidson™s suspen-
sion and discharge in the ab
sence of his protected con-
 7 The report showed that Davidson had received a citation for a traf-
fic violation in November 1998. 
8 The termination document stated that Davidson was terminated for 
ﬁViolation of Group 1 Work Rule 3:
 Willfully making a false statement 
to the Company on an application for employment, on any document or 
form which the employee is required to complete during the course of 
his work, or in person to any supervisor or other member of manage-
ment,ﬂ and ﬁViolation of Subpart 
CŠNotification of Convictions for 
Driver Violations.ﬂ  The document st
ates that Davidson falsely certified 
on both his 1997 and 1998 COVs that 
he had no violations within 12 
months, despite a 1997 speeding conviction. In addition, the document 
states that Davidson did not notif
y the Respondent of a November 1998 
traffic violation until he filed his February 1999 COV, in violation of 
DOT requirements that such convic
tions be reported to the employer 
within 30 days.   GOLDEN STATE FOODS CORP. 385duct.  In exceptions, the Respondent asserts that its moti-
vation for its action was nondiscriminatory and that it 
suspended Davidson for failing to maintain a valid CDL 
and discharged him for misrepresenting his driving re-
cord. In cases like this one, involving 8(a)(3) violations that 
turn on the employer™s motivation, we apply the analysis 
set forth in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 889 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), approved in 
NLRB v. Transportation Management 

Corp.
, 462 U.S. 393 (1983).  Under that analysis
, the 
General Counsel must make an initial showing that (1) the 

employee was engaged in prot
ected activity; (2) the em-
ployer was aware of the activity; and (3) the activity was 
a substantial or motivating reason for the employer™s ac-
tion. Once the General Counsel makes this initial show-
ing, the burden of persuasion then shifts to the Respon-
dent to prove its affirmative defense that it would have 

taken the same action even if the employees had not en-
gaged in protected activity. 
Manno Electric, 321 NLRB 
278, 283 fn. 12 (1996). However, if the evidence estab-
lishes that the reasons given for the Respondent™s action 
are pretextualŠthat is, either 
false or not in fact relied 
uponŠthe Respondent fails by definition to show that it 
would have taken the same action for those reasons, ab-
sent the protected conduct, and thus there is no need to 
perform the second part of the 
Wright Line
 analysis.  
Limestone Apparel Corp., 255 NLRB 722 (1981). 
As the judge found, th
e Respondent™s numerous 
8(a)(1) statements establis
h that it had specific knowl-
edge of Davidson™s union activities and that it harbored 
antiunion animus against Davidson as a result of those 
activities, as well as toward other employees who sup-
ported the Union.  Thus, Henderson warned Davidson 1 
week after he sent a letter to his fellow employees en-

couraging them to support th
e Union that ﬁthe eyes are on you and you need to watch your step.ﬂ  Supervisor 
McGee made a similar comment to Davidson a few days 
before the election.  Moreover, the Respondent™s labor 
consultant, Robert Marciel, told Davidson 2 days before 
the election ﬁI guarantee you . . 
. after these elections . . . 
there are jobs going to be lost
,ﬂ and repeated that threat 
the day before the election, telling a group of employees 
and managers at the Respondent™s Super Bowl party that 
six prounion drivers, including Davidson, would be fired.  
In fact, Davidson was suspended the day after the elec-
tion and discharged the next day. As the judge con-
cluded, such suspicious timing and compelling evidence 
of animus strongly indicate that Respondent™s treatment 
of Davidson was unlawfully motivated. 
In concluding that the General Counsel met its burden 
of establishing that Davidson™s suspension was unlaw-
fully motivated, the judge also relied on employee Kling-
beil™s testimony, which the judge credited, that, on the 
day of the suspension, Henderson told Klingbeil, ﬁwe got 
him.ﬂ  Klingbeil testified:  ﬁHe told me what the deal was.  

He told me they believed Danny did not switch his ad-
dress on his license in time.  So that™s what they were 
going to suspend him for.ﬂ  Although the judge did not 
expressly so find, we find that this testimony clearly 
demonstrates that management used Davidson™s improper 
license as a pretext for taking action against him. 
The Respondent argues that the fact that it suspended 
Davidson, and his wife, immediately upon discovering 

their improper licensing and took them off suspension as 
soon as they corrected the problem, demonstrates that 
Davidson™s suspension was in 
response to his failure to 
meet the Respondent™s licen
sing requirements. However, 
as the judge found, there is
 no evidence that the Respon-
dent even sought an explanation from Davidson for re-
taining his Oregon license before suspending him.
9  Such failure to investigate is strong evidence of pretext.  
Clin-
ton Food 4 Less
, 288 NLRB 597, 598 (1988).  Moreover, 
the judge found no evidence that the Respondent ever 
disciplined any other employee for having a CDL from 
the wrong state.  We conclu
de that this evidence, com-
bined with Klingbeil™s credited testimony, clearly estab-
lishes that management seized on the discovery of 
Davidson™s invalid license as an opportunity to retaliate 
against him because of his union activity.  Cf. 
Dravo 
Lime Co.,
 326 NLRB 1222, 1224 (1998).   
Similarly, we find that the Respondent™s discharge of 
Davidson was a continuation of its plan to ﬁgetﬂ him be-

cause of his union activities.  As the judge found, the Re-
spondent had announced its intention to discharge David-
son along with other union supporters well before learn-
ing of his inaccurate reporting on his 1997 and 1998 
COVs. The Respondent nevertheless asserts that these 
falsifications necessitated Davi
dson™s discharge because it 
had received an unsatisfactory rating after a 1996 DOT 
audit and risked being put out of business if it failed prop-
erly to maintain DOT required records regarding its driv-
ers. The Respondent further 
asserts that its requirement 
that drivers complete annual COVs that the Respondent 
regularly compares with the 
drivers™ DMV abstracts for 
accuracy, evidences the impo
rtance it places on compli-
ance with DOT and other state law requirements.  
The judge concluded that Davidson™s inaccurate re-
porting ﬁmay well have justified discipline.ﬂ  However, 
the judge also found that th
e Respondent in fact demon-
                                                          
 9 The evidence indicates that another 
driver, Jerry Whitney, also re-
tained an Oregon CDL due to his 
complicated living situationŠpart 
time at a residence
 in Oregon and part time at a residence in Washing-
tonŠand that the Respondent was aware of this situation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386 strated a lackadaisical attitude towards its employees™ 
driving records and the accuracy of their reporting, even 
after receipt of the unsatisfa
ctory DOT rating in 1996.  
Thus, Davidson™s supervisors in 1997 and 1998 signed 
documentation certifying that he met the Respondent™s 
minimum requirements for drivers, ostensibly after re-
viewing his COV, indicating no violations, and compar-

ing it with the DMV report, indicating his conviction.  
Similarly, the Respondent admits that it overlooked the 
failure of employee Klingbeil (an open union opponent) 
to list a 1997 speeding conviction on his 1998 COV, al-
though the Respondent acknowledged receiving a DMV 
report indicating that conviction.  The Respondent pre-
sented no evidence concerning
 other incidents of inaccu-
rate COVs at any of its terminals and the resulting disci-
pline, if any, imposed.  We 
agree with the judge that the 
Respondent™s careless review of Davidson™s and Kling-

beil™s records strongly suggest
s that Respondent was lax 
in enforcing its reporting requirements.  We further find 
that the Respondent seized on its discovery of David-
son™s inaccurate reporting as a 
pretext for carrying out its 
previously expressed intention of discharging him for his 
union activity.
10In sum, we find that the Respondent seized upon its 
stated reasons for the suspension and discharge of David-
son as a pretext for retaliating against Davidson for his 
union activism.  Further, even assuming these reasons 
were a basis for the suspension and discharge, we agree 
with the judge that the Respondent has not shown that it 
would have taken those actions in the absence of union 

activity. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Golden State Fo
ods Corp., Portland, Ore-
gon, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with loss of work and pay 
if they support the Union. 
(b) Promising added new routes if employees do not 
support the Union. 
(c) Creating the impression of surveillance of employ-
ees™ union activities 
                                                          
                                                           
10 The judge found unpersuasive evidence offered by the Respondent 
that it had discharged two employees who falsified other documenta-
tion, because, unlike Davidson, these employees had previous discipli-
nary records. In addition, the judge
 found that the Respondent failed to 
discipline Klingbeil after he bela
tedly reported his 1997 conviction on 
his 1999 COV and that the Respondent™s leniency towards Klingbeil 

undercuts the conclusion that Davidson 
would have been terminated for 
his misrepresentations on his COVs. 
(d) Threatening that employees will be terminated if 
they engage in protected union activity. 
(e) Threatening employees by stating that top man-
agement expected local management to fire identified 
employees because of their union activity. 
(f) Suspending and discharging its employee Danny L. 
Davidson or any other employee because that employee 

has engaged in union activity. 
(g) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to 
Danny L. Davidson full reinstatement to his former job 

or, if that job no longer exists, to a substantially equiva-
lent position without prejudice to his seniority or any 
other rights or privileges he previously enjoyed. 
(b) Make Danny L. Davidson whole for the loss he 
suffered as a result of the discrimination against him, 

with interest, in the manner set forth in the remedy sec-

tion of the judge™s decision. 
(c) Within 14 days of the date of this Order, remove 
from its files all referenc
e to Danny L. Davidson™s 
unlawful suspension and discharge and notify Davidson 
in writing that this has been done and that evidence of 
this unlawful discipline will not be used against him in 

any way. 
(d) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Portland, Oregon, copies of the attached 
notice marked ﬁAppendix.ﬂ
11  Copies of the notice, on forms provided by the Regional Director for Region 36, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places, including 
all places where notices to 
employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted pursuant to a judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 GOLDEN STATE FOODS CORP. 387tices are not altered, defaced, or covered by any other 
material.  In the event that 
during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the 
Respondent at the Portland, 
Oregon terminal at any time since January 17, 1999. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
(g) I
T IS FURTHER ORDERED
 that the complaint be dis-
missed insofar as it alleges violations of the Act not spe-
cifically found.  CHAIRMAN BATTISTA
, dissenting in part. 
Contrary to my colleagues, I would not adopt the 
judge™s findings that the Respondent violated Section 
8(a)(1) by creating the impression of surveillance of its 
employees™ union activities.  The General Counsel did 
not include this allegation in the complaint, or in her 
amendments to the complaint 
at the hearing.  Although 
the General Counsel, at th
e hearing, amended the com-
plaint in certain respects, she did not add the instant one.  
Thus, in my view, the Respondent could reasonably con-
clude that the instant matter was not being alleged.  Simi-
larly, the fact that the statements at issue were alleged as 
other kinds of violations (e.g. threats of discharges) 
would reasonably lead the 
Respondent to believe that 
they were not alleged as im
pressions of surveillance. 
To be sure, the General Counsel presented testimony 
concerning these statements, and the Respondent sought 

to rebut same.  However, a threat of discharge is substan-
tially different from the creation of an impression of sur-
veillance.  Thus, the factual and legal defenses are differ-
ent.  The fact that a party 
defends in a certain way with 
respect to one allegation does
 not necessarily mean that 
the party would defend in the same way with respect to 
the other. 
Notwithstanding the above, the judge found that the al-
legations at issue were closely related to violations al-

leged, and that they were fully litigated.  As to the former 
finding, I find that it is not enough that an allegation of 
one unfair labor practice is ﬁclosely relatedﬂ to another 
allegation.  For purpose of pleading in a complaint, each 
unfair labor practice must be specifically and separately 
alleged.  In that way, a re
spondent can know
 what it must 
defend against.  Similarly, it is not enough that the record 
contains evidence of an impression of surveillance.  The 
respondent must be placed on notice that such matters 
are alleged as unlawful.  In that way, a respondent knows 
that it must defend against the allegation.  In sum, I find 

that the Respondent was deni
ed due process with respect 
to the allegation of creating an impression of surveil-

lance.  Accordingly, I would reverse the judge™s findings 
that the Respondent created 
an impression of surveil-
lance, in violation of Section 8(a)(1).
1APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected ac-
tivities. 
 WE WILL NOT
 threaten employees with the loss of 
work or pay if they support Teamsters Local Union 162, 
IBT, AFLŒCIO or any other union. 
WE WILL NOT
 promise added new routes if employees 
do not support the Union. 
WE WILL NOT
 create the impression of surveillance of 
employees™ union activities.  
WE WILL NOT
 threaten that employees will be termi-
nated if they engage in union activity. 
WE WILL NOT
 suspend or discharge any employee for 
engaging in union activity. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you 
in the exercise of rights 

guaranteed you by Section 7 of the National Labor Rela-
tions Act. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Danny L. Davidson full reinstatement to his 

former job, or if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges he previously en-
joyed. 
WE WILL make Danny L. Davidson whole for any loss 
of earnings and other benefits suffered as a result of the 
                                                          
 1 Based on the same rationale, as we
ll as the basis set forth by my 
colleagues, I find that there was no 
violation as to Klingbeil™s interroga-
tion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388 discrimination against him, less any net interim earnings, 
plus interest. 
WE WILL
, within 14 days of the Board™s Order, remove 
from our files any reference to the unlawful suspension 
and discharge of Danny L. Davidson and will notify him 
that this has been done and that evidence of this unlawful 
activity will not be used against him in any way. 
GOLDEN STATE FOODS  Jo Anne P. Howlett, Esq
., for the General Counsel.
 Richard N. Van Cleave, Esq.
 (Davis Wright Tremaine LLP),
 of Portland, Oregon, for the Respondent.
 DECISION STATEMENT OF THE 
CASE THOMAS MICHAEL PATTON
, Administrative Law Judge. 
These cases were heard at Portland, Oregon, on December 7, 
2000, and on January 16 and 17, 2001. Danny L. Davidson, an 
individual, filed the charge on March 15, 1999. The charge was 
timely filed and served. The charge alleges violations of the 
National Labor Relations Act (A
ct) by Golden State Foods 
Corp. (the Employer or Respondent). 
The complaint, as amended at the hearing, alleges that the 
Employer on several occasions th
reatened Danny L. Davidson 
in response to his protected uni
on activities and thereafter sus-
pended and then terminated him in reprisal for his union activi-
ties in violation of Section 8(a)(1) and (3).
1 The complaint also 
alleges that statements made by
 supervisors and agents of the Employer violated Section 8(a)
(3) and independently violated 
Section 8(a)(1). The Employer de
nies any violation of the Act. 
My findings are based upon the entire record, including post-
hearing briefs filed by the Ge
neral Counsel and the Employer. 
Testimony contrary to my findings has not been credited. In 
assessing credibility I have considered the inherent probability 
of the testimony, as well as the demeanor of the witnesses. 
Some testimony has not been acce
pted because it is inconsistent 
with credited testimony or exhibits or because it was inherently 
unworthy of belief. 
FINDINGS OF FACT
 I. JURISDICTION
 The Employer admits facts establishing that it meets the 
Board™s jurisdictional standards and that it is an employer en-
                                                          
                                                           
1 The General Counsel™s motion was granted at the opening of the 
hearing to renumber par. 6 as par. 6(a) and to add pars. 6(b) through 
6(i) as independent 8(a)(1) violations. Because the motion to amend 
par. 6 was extensive and without 
prior notice to the Employer, the 
motion of the Employer for a continuance was granted. Par. 4 was also 
amended to name additional persons as supervisors and agents. The 
General Counsel also moved to add as
 par. 7(c) an allegation that the 
Employer discriminated against 
Annette Davidson in December 1998 
by imposing more onerous working 
conditions in violation of Sec. 8(a)(3). That motion to amend was de
nied as not being the subject of a 
charge and barred by Sec. 10(b).  
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act.  
II. LABOR ORGANIZATION
 The Employer admits that General Teamsters Local Union 
162, IBT, AFLŒCIO (the Union or Local 162) is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Evidence and Initial conclusions 
1. Introduction 
The Employer is engaged in
 the nation-wide warehousing 
and distribution of food products for a national restaurant chain 
and has distribution centers in several states, including termi-
nals in Portland, Oregon, and Sumner, Washington (near Seat-
tle, Washington). The Employer di
stributes products by truck. 
The Department of Transportation (DOT) regulates the trucking 

operations.  The Employer admits that Vi
ce-President of Human Re-
sources John Jakubek, Plant Mana
ger Mark Scavo, Trucking 
Supervisor John Henderson, Warehouse Superintendent Kevin 
McDade, Night Trucking Supervis
or Lee McGee, Transporta-tion Supervisor Jerry Whitney and Transportation Manager 
Erick Lard were Section 2(11) 
supervisors and Section 2(13) 
agents. Labor Consultant Robert Marciel is an admitted Section 

2(13) agent.  
Danny L. Davidson is a truckdriver. He began working for 
the Employer at the Sumner terminal in 1994. In 1996 the Em-
ployer opened the Portland terminal. The Portland operation 
employs about 42 drivers. Davidson transferred to the Portland 
terminal in 1996. Davidson™s 
wife, Annette Davidson (Ms. 
Davidson), also worked at the Portland terminal.  
In 1997 Local 162 had attempted to organize the Portland 
drivers, but the effort was uns
uccessful. Davidson had not sup-
ported that effort, but in October 1998 Davidson approached 
Local 162 agent Jack Selby and 
initiated a second organizing 
attempt. Selby provided Davidson 
with authorization cards that 
he gave to other employees and signed cards were returned to 
Selby. Other employees also supported the organizing effort. A 
representation petition was file
d on January 13, 1999, in case 
36ŒRCŒ5898. The Union and the Employer entered into an 

election agreement approved on January 21, 1999, and an elec-
tion was held on February 1 and 2, 1999. The Union lost the 
election. No objections to the co
nduct of the election were filed 
and the results of the election were certified on February 10, 
1999.2After the petition was filed Da
vidson wrote an unsigned let-ter that he mailed to other employees at their homes. The letter 
urged employees to support the 
Union to get better pay and 
benefits. The letter was signed ﬁyour fellow employee.ﬂ The 
record does not establish when the letter was sent, other than 
that it was sent after Davidson had secured some signed cards and that it was early in the or
ganizing campaign. About 2 days 
after the letter was mailed the Employer called a mandatory 
 2 Official notice has been taken of the petition, election agreement 
and certification of results.  GOLDEN STATE FOODS CORP. 389meeting of drivers and warehouse employees in Portland. Sev-
eral management representatives were present. There are dif-
ferences in the recollections of the employees who testified 
about the meeting, but they all credibly testified that corporate 
vice-president John Jakubek was the management representa-
tive who spoke at the meeting. Employee witnesses Danny 
Davidson, Mark Klingbeil, Davi
d Justice, Annette Davidson, Tony Bonnici, and Diana Tompkins credibly described the 
meeting. While their recollections
 varied regarding details, a 
composite of their credibly of
fered testimony shows that Ja-
kubek expressed his displeasure 
in a very angry fashion con-
cerning the letter that Davidson had written and that Jakubek 
said he would like ﬁto take them out backﬂ and show them what 
he thought about the matter. Jakubek compared the benefits the 
letter claimed were available un
der a union contract with those 
that the Employer paid and asserted that the Employer would 

be unable to meet some of the purported union benefits de-
scribed in the letter. While they could not recall the exact 
words, several employee witnesses credibly testified that Ja-
kubek said, in substance, that management had an idea who 
wrote the letter and suggested that the person who wrote the 
letter should not be working fo
r the employer. Jakubek was not 
called as a witness. The complaint does not allege and the Gen-

eral Counsel has not urged that the statements by Jakubek vio-
lated Section 8(a)(1). Accordin
gly, I shall make no finding on 
that issue. See 
Armored Transport, 
334 NLRB 143, 150 (2001).  
Nevertheless, the remarks by Jak
ubek are evidence of antiunion 
animus by the Employer, addressed below in the discussion of 
the alleged violations of Section 8(a)(3) and (1).  
The record demonstrates, and 
the Employer acknowledges in 
its posthearing brief, that the 
Portland distribution center is a 
small facility and that the Employer became aware during the 
organizing effort that Davidson 
was one of the employees who 
actively supported the Union. Ov
er the objection of the Em-ployer, Annette Davidson credibly testified that on one occa-
sion, shortly after the meeti
ng discussed above, Marciel ap-
proached Annette Davidson where she was working near the 
maintenance room. Marciel asked Ms. Davidson why she and 
her husband were organizing a union. She told him that she 
didn™t know what he was talking about. Marciel then told An-
nette that he knew that Danny wrote the letter, and that they 
knew he was organizing. Marciel 
did not deny the conversation. 
The complaint does not allege and the General Counsel has not 
contended that the Employer violated the Act by Marciel™s 
question and remarks. Accordingly, I shall make no finding on 
that issue.  See 
Armored Transport, 
id. Nevertheless, the testi-
mony establishes th
e Employer™s knowledge of Davidson™s 
union activity early on, includi
ng knowledge that he had sent 
the letter. 
2. Independent violations of Section 8(a)(1) 
About a week after Davidson mailed the letter discussed 
above, Henderson and Davidson 
had a conversation in Hender-
son™s office at the terminal. He
nderson asked Davidson to come 
into his office. No one else was present. There ensued a conver-
sation about the organizing effort
. Davidson testified that Hen-
derson™s remarks included the statement, ﬁ[T]he eyes are on 

you and you need to 
watch your step because you can get fired 
for discussing this stuff on company grounds.ﬂ Henderson de-

nied this threat and the sugge
stion that Davidson™ union activi-
ties were under surveillance. Da
vidson™s testimony was more 
credibly offered and is not impr
obable, given the nature of the 
remarks a few days earlier by Ja
kubek. Such statements violate 
Section 8(a)(1) because they are threats and create the impres-

sion of surveillance. Jordan Marsh Stores Corp.,
 317 NLRB 
460 (1995). Accordingly, I conclude that Henderson threatened 
Davidson with termination if he engaged in protected union 
activity, in violation of Secti
on 8(a)(1). Henderson™s statement 
to Davidson that he was being watched is not specifically al-
leged. Because it is closely related to the other allegations of 
the complaint and occurred at the time of the unlawful threat 
and was fully litigated, I conclude that Henderson created the 
impression of surveillance in violation of Section 8(a)(1). O-J Transport Co
., 333 NLRB 1381 (2001). 
Employee Mark Klingbeil was a dr
iver. He testified that just 
before he left on a Boise r
un in January 1999, Transportation 
Supervisor Jerry Whitney told him that if the employees voted 
the Union in, Portland drivers would lose their Boise shuttles. 
The Boise shuttle runs were viewed as desirable and remunera-
tive. Klingbeil estimated that he would lose $500 per month if 
the Boise shuttles were lost.  
Klingbeil testified that when 
he completed the run to Boise 
and returned to Portland, he talked with Scavo, Whitney, and 
Henderson in Scavo™s cubicle. K
lingbeil testified that with 
Henderson and Whitney present, Scavo told Klingbeil that the 
Employer would farm out the Boise shuttles if the drivers voted 
for the Union. Scavo promised 
that if the employees did not 
vote for the Union the drivers w
ould keep the Boise shuttles, 
that they would get ﬁbun shuttlesﬂ that were being done by 
Sumner drivers, and that they would get 13 additional stores
. Whitney denied that either he or Scavo told Klingbeil that Port-

land might lose the Boise shuttles or that Scavo said that the 
drivers would get new truck routes if the Union lost the repre-
sentation election. The new rout
es would have benefited the 
Portland drivers.  
Whitney denied that he made the statements attributed to 
him. Whitney and Henderson deni
ed any recollection of the 
meeting in Scavo™s office. Scavo 
did not testify. I credit Kling-
beil™s testimony because it was credibly offered and is not im-
probable in the context of other acts by the Employer. 
Threats that employees will lose work if they select a union 
to represent them violate section 8(a)(1). 
Rainbow Painting & 
Decorating, 330 NLRB 972 (2000). Accordingly, I conclude 
that the Employer violated Section 8(a)(1) when Scavo threat-
ened Klingbeil with loss of the Boise shuttles if employees 
voted for representation.  
I also conclude that the Empl
oyer violated Section 8(a)(1) 
when Scavo promised Klingbeil that the Portland drivers would 
get desirable new assignments if employees rejected the Union
. Insight Communications Co.,
 330 NLRB 431 (2000). 
The complaint inaccurately alleges that Scavo™s statements 
were made on December 1, 1998, however, the dates the inci-

dents occurred are not so remote as to warrant dismissal for that 
reason and the issue was fully litigated. The statements by 
Whitney are not alleged as violations and it appears that they 
may have been made before he 
assumed his supervisory duties. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 390 Moreover, a finding of a violat
ion by Whitney™s remark would 
not affect the remedy.  
Another employee, Tony Bonnici testified as follows regard-
ing an asserted conversa
tion he had with Marciel 
 Q. Did Mr. Marciel ever say during this conversation that you 
claim you had if you went union, quote, unquote, you™d lose 
the Boise shuttles or you™d lose Walla Walla or any of these 
other  
 A. Well, his thoughts on itŠwhat 
he portrayed it to me was 
they™d give or take away anything that they want. 
 Marciel denied that he suggested to Bonnici that work would 
be lost if the Union won the election. No date for the asserted 
conversation was established. On balance, Marciel™s testimony 
was more credibly offered rega
rding this conversation and is 
credited over that of Bonnici.  
Davidson testified that he had a conversation at the Portland 
terminal with supervisor Lee 
McGee about the representation 
election. The conversation occurred while Davidson was fuel-
ing his truck, shortly before th
e day of the el
ection. Davidson testified as follows 
 He said, well, it looks like the un
ion is pretty close.  We™re go-
ing to have elections here any 
day now.  I said, yeah. He went 
on to say that, well, you know that they really got their eye on 

you. I said, yeah.  It™s getting pretty tough right now, really 
hard. He said, Yeah. Well, you are going to have to watch 
your step. 
 McGee denied making the threatening statement to David-
son. Davidson™s testimony was cr
edibly offered and is not im-
probable, given the nature of 
the remarks of Jakubek and Hen-
derson.  I conclude that McGee threatened Davidson with termination 
if he engaged in protected union act
ivity, in violation of Section 
8(a)(1). McGee™s statement to
 Davidson that he was being watched is not specifically alleged. Because it is closely related 
to the other allegations of the complaint and occurred at the 
time of the unlawful threat and was fully litigated conclude that 
Henderson created the impression of surveillance in violation 
of Section 8(a)(1). 
O-J Transport Co., supra; 
Huck Store Fix-
ture Co., 334 NLRB 119 (2001). The complaint inaccurately 
alleges that this incident occurred on December 1, 1998, rather 
than shortly before the February 1, 1999 election. This variance 
is not so great as to make the pleadings inadequate. Moreover, 
the issue was fully litigated.  
Davidson testified that on January 30, 1999, the Saturday be-
fore the February 1, and 2 el
ections, Davidson had a meeting 
with Plant Manager Mark Scavo at the Portland facility.  
Davidson had asked for the meeting. Davidson related that as 
he sat with Scavo in the conference room, Marciel came in and 
told Davidson that he and Jim Williams considered it a direct 
insult that employees were organizing the Union.  Williams 
was described by the witnesses as
 being the employer™s owner. 
According to Davidson, Marciel said ﬁI guarantee you one 
thing, that after these elections, come Monday, there are jobs 
going to be lost.ﬂ Davidson desc
ribed Marciel as appearing to 
be very angry and that he was pointing his finger at Davidson 
as he spoke. Davidson testified that Marciel then walked out and that Scavo said only ﬁBob will be Bob.ﬂ   
Marciel testified to a very different version of the meeting.  
He described being called into 
the meeting by Scavo. Marciel 
said that Davidson was telling Scavo that he was not the ring-

leader of the organizing effort and that Scavo said, in sub-
stance, that it was not his problem, that what the employees 
were going to do they would do. 
Marciel testified that he said, 
ﬁI™m really disappointed here be
cause we made a lot of positive 
changes here in the pay scales, the way the drivers deliver their 
loads now, going from that incentive type program to a hourly 
rated contract, and also the ch
anges we made in the ware-
house.ﬂ He specifically denied 
the statements about him and 
Jim Williams being insulted or saying that jobs would be lost 
after the election. Scavo was not called as a witness. David-
son™s testimony was more credibly offered than Marciel™s and 
is not improbable.  
Accordingly, I conclude that 
the Employer violated Section 
8(a)(1) when Marciel threatened Davidson that employees 
would lose their jobs if the employees selected the Union.
 Rainbow Painting & Decorating, 
supra. On January 30, 1999, the day before the election, the Em-
ployer held a Superbowl party. The event was held at a Port-
land hotel. Persons in attendance 
included some employees and 
several members of manageme
nt, including Jakubek, Hender-son, Whitney, and Scavo. Marc
iel was present. Klingbeil de-
scribed remarks by Ma
rciel at the party. A raffle tied to the 
score in the Superbowl game wa
s conducted. The names of all 
employees were entered, includ
ing those not in attendance. 
Justice was not present at the party, but was a raffle winner. 
Justice was one of the employees who supported the organizing 
effort. Justice had also supported 
the first attempt to organize 
the Portland employees. When it was announced that he was 

one of the winners, Marciel refe
rred to his winnings as ﬁsever-
ance pay.ﬂ  
Klingbeil testified regarding events at the party later in the 
evening, after all the unit em
ployees other Klingbeil and one 
other employee had left. The na
mes of all the drivers were 
listed on a board, and one by one there was discussion as to 
whether or not each person was for or against the Union. At this 
time Klingbeil was opposed to the Union and had been speak-
ing against the union to other em
ployees. He offered his opin-
ion regarding the employees listed on the board. Six of the 
employees were listed as likely to vote for the union. One of 
those listed was Davidson. When the list was completed, 
Marciel then yelled, ﬁif those si
x drivers do not get fired, Jim 
Williams wants the management fired.ﬂ  
Marciel claimed to not reme
mber who won the raffle and 
denied making the statements re
garding severance pay and that 
the union supporters should be fired. No witness corroborated 
Marciel regarding the party. Th
e testimony of Klingbeil regard-
ing what happened at the party a
nd what Marciel said was more 
credibly offered and is credited over the contrary testimony. 
Marciel™s remark about severance 
pay, in the context of other 
remarks at the party, amounted to a threat that employees might 
be fired for their union activities. I conclude that Marciel™s 
remarks about severance pay, hi
s interrogation of Klingbeil 
about other employees™ union symp
athies and his threatening 
 GOLDEN STATE FOODS CORP. 391statements in the presence of employees that top management 
expected local management to fi
re identified union sympathiz-
ers, including Davidson, each
 violated Section 8(a)(1). 
Rain-bow Painting & Decorating, 
supra; 
W. C. McQuaide, Inc., 
319 
NLRB 756 (1995).  
On February 2, 1999, Justice initiated a conversation with 
Marciel. According to Justice, 
he asked Marciel if he was going 
to be fired and that in response, Marciel told him ﬁ[Y]ou prom-
ised us you wouldn™t get involved, so what are we supposed to 
do?ﬂ
 Justice testified that he had been an open supporter in the 
first organizing drive, and clai
med that he had an understanding 
with management that he was not
 to help in any subsequent 
organizing drive. According to Ju
stice, Marciel went on to tell 

Justice that he could only make recommendations, and that the 
decision was up to Mark Scavo. 
Marciel testified that Justice had approached him and asked 
if he was going to be fired for 
supporting the Union, but that he 
only told Justice that he was talking to the wrong person and 
that Justice would have to talk 
to Scavo. Marciel™s version of this conversation was more credibly offered regarding this inci-
dent and is credited. Marciel™s 
statements in this conversation 
are not alleged as a violation. 
Justice testified that he had 
a conversation with Scavo on 
February 3, 1999, and asked if 
he was going to be fired. Scavo 
replied that Justice had promised that he would not get involved 
with the Union (an apparent reference to a conversation Justice 
had with management following the previous organizing ef-
fort). Justice testified that Scavo said that he couldn™t give 
Scavo the ﬁyellow brick roadﬂ answer that he was looking for 
and that he said that he could not give Justice an answer yet. 
Justice™s testimony regarding th
is conversation is not denied, was credibly offered, is not im
probable and is accordingly cred-
ited. Accordingly, I conclude that the Employer violated Sec-
tion 8(a)(1) when Scavo threaten
ed Justice with discharge for 
his union activity.  
Rainbow Painting & Decorating, 
supra. Justice testified that on February
 4, 1999, he called in sick and spoke with Henderson. When he began his telephone con-
versation with Henderson he said, ﬁHi J
ohn, this is Justiceﬂ, According to Justice, Henders
on replied, ﬁJustice who?ﬂ
 Jus-tice stated that he could hear 
Henderson speaking to others in 
the background, saying, ﬁdo yo
u know a Justice?ﬂ and Kevin 
McDade, whose voice he recognized, said, ﬁ[O]h, isn™t that the 
guy that drives for Swift?ﬂ. 
Henderson testifie
d that he may have made the remarks described by
 Justice, but if he did, the remarks were made in a joking 
fashion because he and Justice 
had ﬁ a pretty good rapport on giving each other a bad time.ﬂ 

Justice™s testimony was credibly 
offered, is not improbable and 
is credited. Moreover, the rema
rk takes on adde
d significance because it occurred in the contest of other threats made by the 
Employer, particularly the threat made to Justice by Scavo the 
day before. Accordingly, I concl
ude that the Employer violated 
Section 8(a)(1) when Henderson made these remarks, because 

they amounted to a threat of discharge. 
Rainbow Painting & 
Decorating, supra. 
Justice testified that on February 5, he drove a truck to the 
Employer™s Sumner facility. He was then a driver trainee. Jus-
tice described a conversation he
 had with Transportation Man-
ager Eric Lard while he was at the Sumner terminal. Lard was 
responsible for the transportati
on departments at both Sumner 
and Portland. According to Justi
ce, Lard accused him of being 
the ringleader in the organizing drive, which Justice denied
. Lard said that some of the driv
ers had ﬁratted him off.ﬂ  Lard 
told Justice that he didn™t know what was going to happen with 

Justice™s job, because the Company was ﬁreally pissed off.ﬂ 
Lard observed that Justice was a driver trainee, and that the 
Employer was going to do away with the driver-training pro-
gram. Justice asked where that would leave him. Lard replied 
that Justice would be ﬁout of a 
job.ﬂ Justice testified that he 
asked Lard if he could go back to the warehouse, and Lard told 
him they weren™t hiring. Finally
, Justice asked Lard what he 
should tell his kids, and Lard told him ﬁyou should have 
thought of that before you got involved in that crap.ﬂ Justice™s 
testimony regarding this convers
ation is not denied, was credi-
bly offered, is not 
improbable and is accordingly credited. 
The accusation of being a union ringleader, made in this con-
text, is a threat of reprisal fo
r engaging in union activities and 
created the impression of surveillance of his union activities. 
Moreover, Lards remarks regard
ing driver training were a 
threat of loss of employment in retaliation for union activity. I 
conclude that the statements violated Section 8(a)(1) of the Act. 
Custom Bent Glass Co., 304 NLRB 373 (1991); Jordan Marsh 
Stores Corp., supra. Neither at the hearing nor in the posthearing brief did the 
General Counsel associate specific evidence with the allega-
tions of paragraphs 5(c) or 6(b) of the complaint. Because I am 
unable to determine what evidence,
 if any, the General Counsel 
relies on in support of these 
allegations, I shall recommend 
their dismissal. 
The complaint alleges that the incidents that are alleged to be 
independent violations of Sec
tion 8(a)(1) in complaint para-
graphs 5(a) through 5(c) and paragraphs 6(a) through 6(i) are 

also 8(a)(3) violations. No persuasive explanation of the legal 
basis for these 8(a)(3) allegations has been articulated and the 
basis is not self-evident. Acco
rdingly, I shall recommend dis-
missal of those 8(a
)(3) allegations.  
3. The suspension and termination of Danny L. Davidson 
a. Facts 
After Davidson transferred from the Sumner, Washington 
terminal to the Portland, Oregon 
terminal, he and his wife, An-
nette Davidson, moved their residence from Roy, Washington 
(near Seattle), to Keizer, Oregon (near Salem and about 50 
miles south of Portland). In late February 1998 the Davidsons 
moved to Battle Ground, Washington (north of Portland, across 
the Columbia River).
3 From the time they moved back to 
Washington in February 1998 th
rough February 4, 1999, the 
Davidsons maintained their resi
dence in the State of Washing-
ton.  At the time Davidson moved his residence to Battle Ground, 
Washington, he held an Oregon
 commercial driver™s license 
(CDL) and he did not obtain a Washington CDL until after the 
Employer suspended him on Febr
uary 3, 1999. Th
e facial rea-
                                                          
 3 Notice has been taken of the directions and distances based upon 
AAA North American Road Atlas (Ame
rican Automobile Association, 
1998).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392 son that he was suspended was th
at he did not have a Washing-ton CDL.  The Employer™s drivers, including Davidson, are required by 
both state law and the Employer™s
 policies to have a valid CDL 
when driving the Employer™s trucks. CDLs are issued by each 
state and are subject to state law. The State of Washington has 
adopted the Uniform Commercial Driver™s License Act, RCW 
Chapter 46.25.  That statute pr
ovides, in part, ﬁNo person who 
has been a resident of this state for thirty days may drive a 
commercial motor vehicle under th
e authority of a commercial 
driver™s license issued by another jurisdiction.ﬂ  
Davidson was aware that as a consequence of his moving his 
residence to Washington he was required by law to surrender 
his Oregon CDL and obtain a State of Washington CDL and I 
do not credit his testimony to the contrary. As an experienced 
professional driver, the testimony is inherently suspect and his 
testimony on this issue was not credibly offered. Objectively, 
he signed a written acknowledgement of the pertinent U.S. 
Department of Transportation 
(DOT) requirements when he 
was hired. Moreover, the require
ment that he obtain a Washing-
ton CDL was brought to his attention in November 1998 by a 
Washington State police officer during a traffic stop.  
On February 3, 1999, the Empl
oyer™s human resources man-
ager, Joelle Rogers, had receiv
ed and reviewed a number of 
Certification of Violations (C
OV) forms that all drivers are 
required to submit annually to 
report any convictions for mov-
ing violations within the preceding 12 months. The COV report 
permits the employer to comply with the Commercial Motor 
Carrier Safety Regulations prom
ulgated by the U.S. Depart-
ment of Transportation (DOT).  Among the forms reviewed 
that day were the COV of Danny Davidson and his wife An-
nette Davidson. Joelle Rogers kn
ew at the time of their move 
that the Davidsons had moved to
 Washington State and shortly 
after the move Davidson had submitted a change of address 
form to the employer that refl
ected the move to Washington. 
The evidence does not show 
that the timing of the 1999 COV 
requirement or that the timing 
of the review was related to Davidson™s union activity.  
Danny Davidson™s lack of a 
Washington license was imme-
diately brought to Henderson™s a
ttention. He contacted David-
son at a store where he was making a delivery, about 150 miles 

away, near Bend, Oregon. Henderson told Davidson to cease 
driving immediately because his 
license was invalid and David-son was placed on suspension until he obtained a Washington 

CDL. After learning of the problem with Davidson™s license, 
Henderson checked Ms. Davidson™s COV, which disclosed that she did not have the required license and she was also sus-
pended. Ms. Davidson™s suspension 
is not alleged to be a viola-tion. There is no evidence that the Employer had ever reminded 
employees of their obligation to maintain their CDL in the state 
where they resided. There is no evidence that other employees 
had been disciplined because they had a CDL from the wrong 
state. 
Klingbeil described the following
 remarks made at the Port-
land terminal by Henderson on the day Davidson was sus-
pended  Q.  So he comes around the corner and he says, we got him? 
A.  Right. 
Q.  Did you know what he was talking about?  Did he say 
anything else? 
A.  Yeah.  He told me what the deal was.  He told me that 

they believed Danny did not switch his address on his license 
in time.  So that™s what they
 were going to suspend him for. 
They also told me they were going to fire him. But I wasn™t 
supposed to say it at the time.  But I knew it was coming.  I 
think everybody in the company knew it was coming. 
Q.  So they were getting him for not having changed his li-
cense over. Now, what did you understand to be the em-
ployer™s policy about people bein
g licensed in the state they 
live?  
 Klingbeil™s testimony that Hend
erson told him Davidson was going to be suspended because of
 his CDL was more credibly 
offered than Henderson™s contrary
 testimony, does not appear 
to be improbable and is accordingly credited. Davidson™s testi-
mony that ﬁtheyﬂ told him that
 Davidson was going to be fired 
was not as credibly offered as
 Henderson™s contrary testimony 
and is discredited for that re
ason. Moreover, Davidson™s testi-
mony that ﬁtheyﬂ told him that
 Davidson was going to be fired 
was not developed and it appears that Klingbeil was embellish-
ing his account.  
The following morning, February 4, 1999, the Davidsons se-
cured CDLs from the State of Washington. They then went to 
the terminal and showed the licenses to Henderson and he told 
them that they were off suspen
sion. Neither the Davidsons nor 
the General Counsel contend that
 the Davidsons did not change their legal residence to the State of Washington in February 
1998, or that they were not requi
red to obtain a State of Wash-
ington CDL.  The General Counsel contends
 that Davidson was treated 
differently than Supervisor Jerry Whitney, arguing that the 
evidence establishes that Whitney is a resident of Oregon, but 
holds a Washington CDL. Whitney transferred from the Sum-
ner, Washington terminal to Portland as a driver in 1996 and 
later worked in various positions at the Portland terminal and 
was employed by the Employer at Portland at the time of the 
hearing. At all times he held pos
itions that required him to have 
a CDL and at all times he has 
had a State of Washington CDL. The General Counsel contends that the evidence shows that the 
Employer knew that Whitney™s 
state of residence was Oregon 
and that the Employer tolerated Whitney not having the correct 

license. In support of this contention the General Counsel in-
troduced evidence that Whitney initially stayed with his mother 
at her home in Oregon City, Oregon, when he transferred to 
Portland and that in May of 1998, he bought a house in Oregon 

City, Oregon, with his sister. The record further shows that the 
Employer™s list of telephone nu
mbers shows two numbers for Whitney, both with a 503 area code. One of the numbers is a 
cell phone that would permit the Em
ployer to call him when he 
was in Washington.  Whitney credibly testified that when he initially began work-
ing in Portland he stayed at his mother™s house during the week 
and commuted to Shelton, Washington, for the weekends. He 
testified that later, he and hi
s sister bought a house next door to 
his mother™s house where he stayed during the week when he 
 GOLDEN STATE FOODS CORP. 393was working at the terminal a
nd that he commuted to Washing-ton on the weekends, where he lives with his former wife and 
her husband. At other times he 
was on the road driving the Em-ployer™s trucks. The Employer 
was aware of Whitney™s unusual 
living arrangements. In Portland Whitney drives to the terminal 
in a vehicle his mother owns that has Oregon license plates, but 
he owns a pickup truck and a motorcycle that are registered in 
Oregon. He uses the Washington address for tax purposes, but 
pays Oregon nonresident state income taxes on his Oregon 
wages. His checking account is in Washington. He acknowl-
edged that with a residence in
 Washington he has sometimes 
benefited by paying lower Wa
shington income taxes under a 
statute identified as the ﬁAmtrak Lawﬂ, but asserted that he had 

paid more at times to register
 his vehicles in Washington. A driver is allowed to have a CDL from only one state. To 
show disparate treatment it is ne
cessary to establish that Whit-
ney was a resident of Oregon, was required to hold an Oregon 

CDL and that the Employer knew that this was the case. There 
are indicia of residency in 
both Oregon and Washington. The 
reported cases show that issues
 of residency and domicile are 
frequent and often difficult issues in state and federal court liti-gation and there is no bright line test. Moreover, the criteria for 
establishing residency vary depending on the jurisdiction and the 
matter at issue. Some situations present choice of law issues. 
The General Counsel has the burden of proof, but the only au-
thority I have been referred to is an Oregon statute, 
O.R.S. § 807.062. That provision 
states, as does the Washington 
statute quoted earlier,  ﬁNo pers
on who has been a resident of 
this state for thirty days may drive a commercial motor vehicle 
under the authority of a commercial
 driver™s license issued by 
another jurisdiction.ﬂ The Oregon 
statute goes on to provide that notwithstanding this requirement, 
ﬁ[A] person who is gainfully 
employed in this state shall not be considered a resident of this 

state if the person has taken no 
other steps to become a resi-
dent.ﬂ  Although Whitney is employed in Oregon and owns an 

interest in a house where he stay
s when he is working in Port-
land, he pays Oregon taxes as
 a nonresident and maintains a 
place of abode in Washington where he regularly stays and he 

registers his vehicles and maintains his bank account there. Ab-
sent other substantial evidence of residency I am unable to con-
clude that the General Counsel has established that Whitney was 
a resident of Oregon for CDL licensing purposes and the argu-
ment that Whitney was treated more leniently has therefore not 
been established. Moreover, even if it is assumed that Whitney 
should have had an Oregon CDL, the uncertainties undercut the 
claim that the Employer acted in
consistently and with unlawful 
motive by disciplining Davidson because he retained his Wash-
ington CDL.  Later in the day on February 
4, Henderson reviewed a report 
regarding Davidson™s driving record. A commercial provider of 
driving records supplied the report. The report was prepared 
February 4, 1999, and appears to
 have been received by fax. 
The record does not show that this report was other than routine 
and it affirmatively appears that similar reports were requested 
for all the drivers who had submitted COVs. Henderson re-
viewed Davidson™s report, as well as all the records in David-
son™s file. The records show that Davidson had never disclosed 
in his annual COVs that he had been convicted of speeding in April 1997. In addition, the records show that while Davidson 
had reported a November 1998 conviction for driving in the left 
lane on his 1999 COV, there wa
s no indication that he had re-
ported it earlier.  
A statement signed by Davids
on when he was hired ac-
knowledged that he was required to
 report traffic violations to 
the Employer within 30 days. Davidson testified that he had 
told Whitney at the time that he had been given a ticket for the 
left lane violation, which Whitney denied. Whitney™s testimony 
on this issue was more credibly offered and is credited. David-
son also claimed he noted the inci
dent on his trip sheet. There is 
no evidence that he made this claim prior to testifying at the 
hearing. I decline to draw the adverse inference requested by 
the General Counsel because the Employer destroyed the trip 
sheet in accordance with routine practice.  
Henderson testified that the Employer also had a policy of 
requiring employees to report a vi
olation by providing written 
notice or a copy of the citation w
ithin 30 days of the occurrence 
and that no such written notice or copy of the citation was in 
Davidson™s file. If there was such a policy, which seems ques-
tionable, it is clear that the 
Employer did not routinely disci-
pline employees for failing to provide a written notice or a copy 

of the citation within 30 days. The record discloses that drivers 
Mark Klingbeil, Diane Tompki
ns, Willie Mack, Michael Plu-
mondore, Bob Lamantia, and Fred Piek, each completed COVs 

in which they reported having moving violations within the 
previous 12 months. There were 
no copies of moving violations 
in their files and the record evidence does not show that written 

notification had been given. Th
e record does not reflect that 
those drivers were disciplined for violating the claimed rule 
regarding written notification.  
In an affidavit given by Henderson during the administrative 
investigation of the charge, he states 
 Later that day Danny Davidson™s DMV report came in. 
At that time, Joelle Rogers came to me and stated that 

while Danny had written on his C.O.V. that he had an in-
fraction on 11-15-98, there was no copy of the ticket in his 
file as we require. Since I have been a transportation su-
pervisor, I have required drivers to give us a copy of any 
ticket for a moving violation they receive no later than 30 
days. She (Joelle) then asked me if Davidson had ever no-
tified me of this ticket and I said no. Based on this David-
son had violated the 30 day notification requirement. This 
requirement is not a written
 rule but is required under 
D.O.T. regs 383.31. 
Following that Joelle Rogers and I reviewed David-
son™s file and realized he had 
also failed to properly fill 
out his C.O.V. forms in 1997 and 1998.  Even though I 
had reviewed his C.O.V. and DMV abstract in 1998 I had 
failed to notice he had failed to properly fill out his 1998 

C.O.V. form and his 1997 C.O.V. form.  
We then went and notified Mark Scavo of what we had 
found. Based on this, and our concern over an unsatisfac-
tory rating by DOT and pending DOT audit as well as a 
corporate audit we made a de
cision to terminate Davidson. 
Based on the seriousness of Davidson™s actions and our 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394 concern that this type of viol
ation had gotten us an unsatis-
factory rating by DOT, we felt we had to take action. 
 Davidson was never asked to e
xplain the deficiencies dis-
closed by Henderson™s review of
 Davidson™s COVs and driving record. There is also no evidence that inquiry was made of 
other supervisors to determine 
if Davidson had informed them 
of the 1998 ticket. Instead, he wa
s called at home and told to 
report to the office.  When he arrived his wife and children 
accompanied him. Henderson and Warehouse Manager Kevin 
McDade represented the Employer. Henderson, McDade, and 
Davidson described what occurr
ed at the meetings. The ac-
counts are largely consistent. The following is based upon a 

composite of the credible test
imony. I found the testimony of 
McDade to have been the most credibly offered. I reserved 

ruling on the receipt of Respondent Exhibits 17 and 18 and told 
the parties that the issue could be addressed in brief. The argu-
ments advanced in the Employer™s brief are convincing and the 
exhibits are received. I have found it unnecessary, however, to 
rely on the exhibits in making my credibility resolutions. The 
General Counsel urges findings
 that the Employer was not 
privileged to rely on Davidson™s 1997, 1998, and 1999 COV 
(GC Exhs. 4Œ5 and R. Exh. 5) arguing that they are altered and 
in part illegible. This contention lacks merit. 
Davidson complied with a request that he sign a ﬁNotice of 
Disciplinary Action/Suspension
ﬂ documenting his suspension 
the day before and then a ﬁNo
tice of Termination of Employ-
ment.ﬂ The termination docume
nt stated that Davidson was 
terminated for not reporting his September 1997 speeding con-viction on either his October 1997 or his 1998 COVs. The 
document goes on to state that he did not notify the Employer 
of the 1998 traffic violation unt
il he filed his February 1999 
COV, contrary to the DOT requi
rements that he had been ad-vised of when he was hired. 
The termination document also 
stated that Davidson was disc
harged for making a willfully 
false statement to the Employer, a reference to the COVs. The 
Employer has not contended th
at Davidson™s CDL problem was 
a reason for his discharge and that problem was not mentioned in his discharge interview or the discharge notice that purported 
to state the reasons for his discharge. There is no contention 
that Davidson™s job perfo
rmance was substandard. 
There was not an investigatory interview regarding David-
son™s COVs. Henderson attempted to conduct a termination 
interview by merely reading the termination notice. The situa-
tion became quite heated. Hende
rson began reading the termi-nation letter, but Davidson interr
upted declaring ﬁI don™t really 
have to listen to itﬂ McDade 
repeatedly advised Davidson that 
he did need to listen, but Davidson began singing ﬁla la laﬂ and 
began using profanity. Davidson
 referred to McDade and Hen-
derson as ﬁdick headsﬂ and ﬁsorry assholesﬂ and stated he could 

not believe they were ﬁdoing shit 
like this to me.ﬂ McDade then 
terminated the meeting. At 
this point, Ms. Davidson asked 
whether she was also fired and Henderson responded that she was not. She then responded by quitting. Henderson and Ms. 
Davidson then went upstairs to get her uniforms. McDade asked Davidson to leave the pr
emises. Davidson refused and 
invited McDade out to the stre
et to fight. McDade credibly 
testified (contrary to Davidson) that Davidson said ﬁI know 
where you live and I™ll be paying you a visit.ﬂ Henderson and 
Ms. Davidson then returned to the room and the Davidsons left 
the property. The next day he re
turned to get his paycheck and 
told McDade that he was going to quit anyway but the company 
just beat him to it.  
b. Analysis 
To set forth a violation in dual motive Section 8(a)(1) and (3) 
discrimination cases, the General Counsel is required to show 
by a preponderance of the evidence that animus against pro-
tected activity was a motivating factor in the employer™s con-
duct. Once this showing has been made the burden of going 
forward shifts to the employer to demonstrate that the same 
action would have taken place even in the absence of the pro-
tected conduct. To sustain his 
initial burden, the General Coun-
sel must show (1) that the empl
oyee was engaged in protected 
activity, (2) that the employer was aware of the activity, and (3) 
that the activity was a substantial or motivating reason for the 
employer™s action. 
Wright Line, 251 NLRB 1083, 1089 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982); approved in NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983). Motive may be demonstrated by 
circumstantial evidence as well as direct evidence and is a fac-
tual issue, which the expertise of the Board is peculiarly suited 
to determine. 
FPC Moldings, Inc. v. NLR
B, 64 F.3d 935, 942 
(4th Cir.1995), enf. 314 NLRB 1169 (1994); 
Andrex Industries 
Corporation, 328 NLRB 1279 (1999). 
The uncontroverted evidence de
monstrates that Davidson 
was engaged in protected activity
 when he initiated and sup-
ported the 1998Œ1999 organizing activities on behalf of the 

Union. The record demonstrates and the Employer concedes 
that it was aware of Davidson™s union activity.  
(1) The Discharge 
I find that the General Counsel has made a strong prima facie 
showing that Respondent was motivated by antiunion consid-
erations in discharging Davids
on. The angry remarks made by 
Jakubek at the employee meeting 
that he would like to ﬁtake them out back,ﬂ and his statement that the person who wrote 

the prounion letter should not be working for the Company 
revealed the Employer™s hostility 
to union supporters early in 
the campaign. It became clear that Davidson was the focus of 

the hostility when Marciel interrogated Ms. Davidson as to why 
she and her husband were organizing and explicitly told her 
that the Employer knew her husband wrote the letter.  Only a 
week after Davidson wrote the 
letter Henderson cautioned him 
to watch his step because he could get fired for discussing the 
Union at the terminal. McDade, during a discussion of the Un-
ion, cautioned Davidson that he 
was being watched and that he 
was going to have to watch his 
step and McGee made similar 
remarks to Davidson shortly be
fore the election. Davidson™s discharge was foretold by Marciel when he told Davidson 2 
days before the election that after the election jobs were going 
to be lost. This is particularly pertinent in view of the timing of 
Davidson™s discharge 2 days after 
the election. Marciel made it 
clear at the Superbowl party that discharges of union supporters 
was possible when he referred to Justice™s raffle winnings as 
severance pay and explicitly stat
ed that top management ex-pected local managers to discharge named union supporters,  GOLDEN STATE FOODS CORP. 395including Davidson, that had been listed on a board. While not 
necessary to my conclusion that
 the General Counsel has made 
a prima facie showing regarding Davidson™s discharge, that 
conclusion is also supported by 
the other 8(a)(1) violations 
found, particularly the threats made by Lard to Justice. 
In summary, the blatant expre
ssions of hostility to union or-
ganizers generally a
nd Davidson individually, and the explicit 
and repeated suggestions that 
Davidson™s job was at risk, as well as the other evidence of 
antiunion animus discussed above and the other independent viola
tions of Section 8(a)(1), are 
very strong evidence that animus against protected activity was 

a motivating factor in the employer™s conduct.  
In view of the foregoing, the burden shifts to the Employer to 
establish that Davidson would have been fired, even in the ab-
sence of union activity. The evidence shows that Davidson did 
not report his 1997 speeding convi
ction on either his October 1997 or his 1998 COVs and that he did not notify the Employer 
of 1998 traffic violation until he
 filed his February 1999 COV. 
The record evidence establishes that these actions may well have 
justified discipline. This is, ho
wever, insufficient to carry the 
Employer™s 
Wright Line burden. An employer cannot carry its 
Wright Line burden simply by showing that it had a legitimate 
reason for the action, but must persuade by a preponderance of 
the evidence that the personnel action would have taken place 
even absent the protected conduct. Centre Property Manage-
ment, 
277 NLRB 1376 (1985); 
Roure Betrand Dupont, Inc.,
 271 
NLRB 443 (1984). Thus, to carry its 
Wright Line burden the Employer must show that Davidson would have been discharged 
even in the absence of his union activity. Given the strong prima 
facie showing made by the Gene
ral Counsel in this case, the burden on Respondent is substantial to overcome a finding of 

discrimination. Eddyleon Chocolate Co., 301 NLRB 887, 890 (1991). Dynabil Industries, 
330 NLRB 360 (1999).  
The Employer argues that the discharge of Davidson was 
consistent with the published policy and consistent with a his-
tory of discharging employees fo
r the first offense of falsifica-
tion. The Employer™s employee handbook provides 
 Group One Work Rules  A violation of any Group One work rule will ordinarily 
subject a team member to immediate discharge. 
. . . . 
3.  Willfully making a false statement to the Company on an 
application for employment, on any document or form which 
the team member is required to complete during the course of 
his/her work or in person to any team member or other mem-
ber of center leadership. 
 The Employer argues that as a commercial motor carrier it is 
subject to the requirements of the Commercial Motor Carrier 
Safety Regulations promulgated 
by the U.S. Department of 
Transportation (DOT). The record shows that the DOT, through 
the Federal Highway Administ
ration (FHWA), conducts peri-
odic audits of companies to ensure compliance with the regula-

tions. FHWA has the authority to levy fines for unsatisfactory 
audits. FHWA™s ultimate sanctio
n for noncompliance is revoca-
tion of a company™s operating authority. In 1996 the Employer 
received an unsatisfactory rating in a DOT audit. The Employer 
argues that it had a legitimate reason to be concerned about 
drivers failing to comply w
ith DOT reporting requirements 
because the Employer was operating under an ﬁunsatisfactoryﬂ 
DOT audit and the Employer™s ability to remain in business 
was potentially in jeopardy from 
another unsatisfactory audit.  
The record discloses that Klingbeil did not list any traffic vio-
lations on his 1998 COV, despite 
his having been convicted of 
speeding on April 2, 1997. The Employer received a March 6, 

1998 report of that conviction, yet Henderson certified Kling-
beil™s driving record on March 
10, 1998. Klingbeil was not dis-
ciplined for the false COV. While it is possible that Henderson 

may have merely been negligent in not taking note of Kling-
beil™s false 1998 COV, that does not warrant an assumption that 
Klingbeil would have been disc
harged if Henderson had made 
an issue of the omission. Instead, it demonstrates a lack of real 
concern regarding this issue, notwithstanding the DOT audit. 
Klingbeil noted the 1997 conviction on his 1999 COV, but no 
personnel action was taken for his failure to
 timely report the 
conviction. While the Employer
 might have viewed discipline a year later as not warranted, the failure of the Employer to even 
counsel Klingbeil about the offense undermines the Employer™s 
contention that Davidson would have been fired even absent his 
union activity. One distinction between Klingbeil and David-
son™s situation is that at th
e time Klingbeil filed the 1999 COV 
he openly opposed the Union. The Marciel™s remarks at the 

Superbowl party in the presence of Klingbeil suggest that the 
Employer viewed Klingbeil as an 
ally in defeating the organiz-
ing effort. Whatever the reason for the more lenient treatment of 

Klingbeil for filing a false COV, it was not satisfactorily ex-
plained by the Employer. Little weight is attached to the 1996 
audit. While not necessary to this conclusion, it is worth noting 
that despite the nationwide scope
 of the Employers operations, 
the Employer did not present ev
idence regarding incidents of 
inaccurate COVs at other terminals and the resulting discipline, 
if any, imposed on employees.  
The Employer introduced a ﬁDisciplinary Action Logﬂ that 
shows that all other Portland 
employees who had been disci-
plined for falsification of reco
rds were terminated. There were 
two such employees. One was 
Roger Robison, who was termi-
nated on December 18, 1997, for falsifying total shift minutes 
and falsifying his productivity worksheet. The other was Randy 
Schrader, terminated on Septem
ber 11, 1997, for falsifying his 
driver log. There was no testim
ony by witnesses who had first-
hand knowledge of the incidents and no details were provided. 
The General Counsel points to the fact that Robinson and 
Schrader had been disciplined in the past with verbal and writ-
ten warnings, and Schrader had previously received only a 
verbal warning for violation of a Group One work rule. In con-
trast, the Discipline Log shows Davidson™s suspension and 
termination as the onl
y discipline ever taken against him. The 
lesser discipline meted out to Schrader for a Group One viola-
tion was not satisfactorily explained. 
The Employer emphasizes that
 other employees who sup-
ported the Union were not fired. It is well-settled, however, that 
a discriminatory motive in the case of the discharge of some 
employees is not disposed of by
 a showing that the employer 
did not discriminate against others
, or failed to weed out every 
union adherent. 
Waterways Harbor Investment Co.,
 179 NLRB 452 (1969). Assuming that the absence of discrimination 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396 against other employees is evidence that must be considered, it 
would not affect my ultimate conclusion.
I find that the evidence that lawful reasons for discipline may 
have existed has not rebutted the strong prima facie case. The 
Employer had legitimate reason to be concerned about drivers 
failing to comply with DOT re
porting requirements. Respondent 
must, however, show that Davidson would have been discharged 
in the absence of his union activities. This the Respondent has 
not done. Accordingly, I find that the termination of Davidson 
was motivated by the employee™
s protected union activities and that Respondent has not estab
lished that it would have dis-
charged Davidson absent that protected conduct. Thus, I find 
that Respondent has failed to carry its burden under 
Wright Line. I conclude that the discharge of Davidson violated Section 
8(a)(3) and (1) of the Act. See Bronco Wine Co., 253 NLRB 53 
(1981); and Hunter Douglas, Inc.
, 277 NLRB 1179 (1985).  
(2) The Suspension I find that General Counsel has also made a prima facie 
showing that Respondent was motivated by unlawful considera-
tions when it suspended Davidson
 the day after the election for 
the facial reason that he did 
not have a Washington CDL. This 
conclusion is supported by the timing and by the evidence of 
the Employer™s antiunion animus 
discussed in connection with 
Davidson™s discharge. Further ev
idence that the action taken 
the Employer was in retaliati
on for Davidson™s union activities 
is the statement by Henderson to
 Klingbeil that ﬁWe got him.ﬂ 
Further evidence is the absence of any evidence that the Em-
ployer made any inquiry to determine if Davidson, like Whit-
ney, might have some acceptable reason for retaining his Ore-
gon CDL.  In reaching this conclusion, I do not find that the Employer 
acted improperly in requiring Da
vidson to obtain a Washington 
CDL. The Employer may well 
have been privileged to not 
scheduled Davidson for future dr
iving assignments and to not 
permit him to work until he either obtained his Washington 
CDL or satisfactorily explain why he retained an Oregon li-
cense.  Rather, the prima facie showing is that the Employer™s 
dramatic action in suspending 
Davidson at a location 150 miles 
distant and sending two drivers to
 that location to relieve him was in response to 
his involvement in the union activities and appears to have been a calculated act to intimidate employees 
who might be otherwise inclined to support the Union in the future. Henderson™s remark to 
Klingbeil is strong evidence that 
this was the employer™s motive. Moreover, although the Em-
ployer apparently does not cont
end that the CDL issue was a 
reason for Davidson™s discharge, the evidence shows that the 
Employer was planning to discha
rge Davidson before the elec-
tion. It is a reasonable inference that at the time Davidson was 

suspended Henderson had concl
uded that the CDL issue might 
be useful as a reason to disc
harge Davidson and accordingly 
exaggerated the issue. In view of the foregoing, the bu
rden shifts to the Employer 
to establish that Davidson woul
d have been suspended before 
he returned to the terminal, requi
red to park his truck, and wait for a substitute driver to arrive
, even in the absence of union 
activity. While the record evidence establishes that the action 
taken might have been justified, 
this is insufficient to meet the 
Employer™s 
Wright Line burden. An employer cannot carry its 
Wright Line burden simply by showing that it had a legitimate 
reason for the action, but must persuade by a preponderance of 
the evidence that the personnel action would have taken place 
even absent the protected conduct. 
Centre Property Manage-
ment, 
supra. Accordingly, I conclude that the suspension of 
Davidson violated Section 8(a)(3) and (1) of the Act.  
CONCLUSIONS OF 
LAW 1. The Respondent, Golden State Foods Corp. is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2. Teamsters Local Union 162, 
IBT, AFLŒCIO is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
3. The Respondent violated Se
ction 8(a)(1) of the Act by: 
(a) Threatening employees with loss of work and jobs if they 
supported the Union. 
(b) Promising employees new r
outes if employees did not 
support the Union. 
(c) Creating the impression of surveillance of employees™ 
union activities. 
(d) Threatening employees with termination if they engaged 
in protected union activity. 
(e) Interrogating employees about other employees™ union 
sympathies. 
(f) Threatening employees by st
ating in the presence of em-
ployees that top management e
xpected local management to 
fire identified employees. 
4. The Respondent violated S
ection 8(a)(1) and (3) of the 
Act by suspending and discharging its employee Danny L. 

Davidson because he had engaged in union activity.  
5. These unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
6. The Employer has not ot
herwise violated the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. Th
e Respondent having discrimina-torily suspended and discharged Davidson, Respondent must 
make him whole for any loss of earnings and other benefits, 
computed on a quarterly basis, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
The inappropriate conduct of Davidson at the time of his dis-
charge was provoked by the unlawful discrimination by the 

Employer and does not provide a basis for denying him rein-
statement. 
[Recommended Order omitted from publication.] 
  